Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 1 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
SHAEL CRUZ, on behalf of himself and
all others similarly situated,
Case No. 20-cv-04578(OTW)
Plaintiff,
-against- CONSENT DECREE
SOHA DESIGNS INC,,
Defendant.
a

 

This Consent Decree is entered into as of the Effective Date, as defined below in
Paragraph 9, by and between the following parties: Plaintiff Shael Cruz (“Plaintiff”) and Soha
Designs Inc. (“Defendant”). Plaintiff and Defendant are collectively referred to as the “Parties”
for the purposes and on the terms specified herein.

RECITALS

1. Title If] of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181-
12189 (the “ADA”), and its implementing regulation, 28 C.F.R. pt. 36, prohibit discrimination
on the basis of disability in the full and equal enjoyment of the goods, services, facilities,
privileges, advantages, and accommodations by any private entity that owns, leases (or leases
to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. §
36.201 {a).

2. On or about June 15, 2020, Plaintiff filed the above-captioned action in the United
States District Court for the Southern District of New York (the “Action”). Plaintiff alleges that
Defendant’s website and mobile applications (together, the “Website”) are not fully accessible to
individuals with disabilities in violation of Title III of the Americans with Disabilities Act of

1990 (“ADA”) and the New York City Human Rights Law (the “NYCHRL”).

4818-6702-1518.1 1
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 2 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 2 of 11

3. Defendant expressly denies that the Website violates any federal, state or local
law, including the ADA and the NYCHRL, and it denies any other wrongdoing or Liability
whatsoever. By entry into this Consent Decree, Defendant does not admit any wrongdoing.

4, This Consent Decree resolves, settles, and compromises ail issues between the
Parties in the Action.

5. This Consent Decree is entered into by Plaintiff, individually, but is intended by
the parties to inure to the benefit of vision impaired individuals who are members of the putative
class alleged in the Complaint.

JURISDICTION

6. Plaintiff alleges that Defendant is a private entity that owns and/or operates the
Website which is available through the internet to personal computers, laptops, mobile devices,
tablets, and other similar technology. Plaintiff contends that the Website is a service, privilege, or
advantage of a place of public accommodation subject to Title III of the ADA. 42 U.S.C.
§12181(7); 12182(a). Defendant denies that the Website is a public accommodation or that it is a
place of public accommodation or otherwise subject to Title II of the ADA and/or NYCHRL.

7. This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.
§ 12188. The Parties agree that for purposes of the Action and this Consent Decree venue is
appropriate.

AGREED RESOLUTION

8. Plaintiff and Defendant agree that it is in the Parties’ best interest to resolve the

Action on mutually agreeable terms without further litigation. Accordingly, the Parties agree to

the entry of this Consent Decree without trial or further adjudication of any issues of fact or law

48 £8-6702-1518.1 2
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 3 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 3 of 11

raised in Plaintiff's Complaint. In resolution of this Action, the Parties hereby AGREE to the
following:
DEFINITIONS

9. Effective Date means the date on which this Consent Decree is entered on the
Court’s Docket Sheet following approval by the Court.

10. Reasonable Efforts means, with respect to a given goal or obligation, the efforts
that a reasonable person or entity in Defendant’s position would use to achieve that goal or
obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable
Efforts as provided for under this Consent Decree shall be subject to the dispute resolution
procedures set forth in paragraphs 14 through 17 of this Consent Decree. Reasonable Efforts
shali be interpreted so as to not require Defendant to undertake efforts the cost, difficulty or
impact on the Website of which could constitute an undue burden, as defined in Title III of the
ADA but as applied solely to the Website - as though the Website were a standalone business
entity, or which efforts could result in a fundamental alteration in the manner in which Defendant
operates the Website - or the primary functions related thereto, or which could resuit in a loss of
revenue or traffic on their Website-related operations.

TERM

11. The term of this Consent Decree shall commence as of the Effective Date and
remain in effect for the earlier of: (1) 36 months from the Effective Date; or (b) the date, if any,
that the United States Department of Justice adopts regulations for websites under Title III of the
ADA.

GENERAL NONDISCRIMINATION REQUIREMENTS

12. Pursuant to the terms of this Consent Decree, Defendant:

4818-6702-1518.1 3
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 4 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 4 of 11

a. shall not deny persons with a disability (as defined under the ADA),
including the Plaintiff, the opportunity to participate in and benefit from the goods, services,
privileges, advantages, and accommodations through the Website as set forth herein, 42 U.S.C.
§12182(b)(1)(A)(D; 28 C.F.R. § 36.202(a);

b. shall use Reasonable Efforts to provide persons with a disability (as
defined under the ADA), including Plaintiff, an equal opportunity to participate in or benefit
from the goods, services, privileges, advantages, and accommodations provided through the
Website as set forth herein, 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b); and

c. shall use Reasonable Efforts to ensure that persons with a disability (as
defined under the ADA), including Plaintiff, are not excluded, denied services, segregated, or
otherwise treated differently because of the absence of auxiliary aids and services, through the
Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

COMPLIANCE WITH TITLE UI OF THE ADA

13. Web Accessibility Conformance Timeline: Defendant shal! ensure full and equal
enjoyment of the goods, services, privileges, advantages, and accommodations provided by and
through the Website (including all pages therein), including websites (including all pages therein
and linked to thérefrom) that can be navigated to from the Website or which when entered
reroute to the Website (collectively the “Websites”), according to the following timeline and
requirements provided that the following dates will be extended in the instance that the
Department of Justice issues regulations for websites under Title III of the ADA while this
Consent Decree is in effect and which contain compliance dates and/or deadlines further in the

future than the dates set forth herein:

4818-6702-1518.1 4
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 5 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 5 of 11

a. Within 12 months of the Effective Date, to the extent not already done,
Defendant shall modify the Websites as needed to substantially conform to the Web Content
Accessibility Guidelines 2.0 and/or Web Content Accessibility Guidelines 2.1 Level A and AA
Success Criteria to the extent determined to be applicable, or any other WCAG guidelines
deemed to be applicable, in such a manner so that the Websites will be accessible to persons with
vision disabilities.

b. The Parties acknowledge that Defendant’s obligations under this Consent
Decree do not include: (i) substantial conformance with WCAG standards for user-generated
content and/or other content or advertisements and/or websites that Defendant does not own,
operate, prepare or control but that are linked from the Websites (including, but not limited to,
any content/websites hosted by third parties and implemented on the Website); and (ii) the
provision of narrative description for videos. The Parties also agree that if the U.S. Department
of Justice or a Court with jurisdiction over this matter determines that the WCAG standards or
any successor standard that Defendant may have utilized are not required by applicable law,
Defendant may choose, in its discretion, to cease the remediation efforts described above.

c. In achieving such conformance, Defendant may, among other things, rely
upon, in whole or in part, the User Agent Accessibility Guidelines (“(UAAG”) 1.0; the Authoring
Tool Accessibility Guidelines (““ATAG”) 2.0; the Guidance on Applying WCAG 2.1 to Non-
Web Information and Communications Technologies (“WCAG2.1ICT”), published by the Web
Accessibility Initiative of the World Wide Web Consortium (“W3C”); as well as other guidance
published by the W3C’s Mobile Accessibility Task Force; the British Broadcasting Corporation
Mobile Accessibility Standards and Guidelines 1.0 (“BBCMASG 1.0”) or any combination

thereof. If Defendant, in reasonably relying upon any of the foregoing, fail to achieve substantial

4818-6702- [518.1 5

 
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 6 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 6 of 11

conformance with the applicable WCAG standard, Defendant will have nonetheless met its
obligations.

d, If Defendant is unable to achieve substantial conformance with the
applicable WCAG guidelines despite having used Reasonable Efforts to achieve substantial
conformance, it shall be deemed to have satisfied its obligations under this Consent Decree as set
forth herein regarding remediation of the Website.

PROCEDURES IN THE EVENT OF DISPUTES

14. The procedures set forth in Paragraphs 15 through 17 must be exhausted in the
event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this
Consent Decree, or (ii) Defendant concludes that it cannot substantially comply with any criteria
of the applicable WCAG standard as set forth hereinabove. Defendant shall not have breached
this Consent Decree in connection with the foregoing until the following procedures have been
exhausted.

15. If any of the Parties claim this Consent Decree or any portion of it has been
violated (“breach”), the party alleging the breach shall give written notice (including reasonable
particulars) of such violation to the party alleged to be in breach. The alleged breaching party
must respond to such written notice of breach no later than 30 calendar days thereafter (the “Cure
Period”), unless the parties agree to extend the time for response. If the alleged breach is of a
nature that it cannot be cured during the Cure Period, the parties shall mutually extend the Cure
Period to reflect the reasonable time period in which the alleged breach can be cured. If the
parties are unable to reach a mutually acceptable resolution during the Cure Period, or any

extension thereof, the party alleging a breach of the Consent Decree may seek enforcement of

4818-6702-1518.1 6
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 7 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 7 of 11

compliance with this Consent Decree from the Court. The Court shall, in its discretion, award
reasonable attorneys’ fees and costs to the prevailing party in any such enforcement action,

16. | Defendant shall not be in breach of this Consent Decree unless (a) an independent
accessibility consultant determines that a particular item(s) cannot be accomplished by a person
with a disability who has average screen reader competency using a prominent commercially
available screen reader such as Jaws, Voiceover, or NVDA in combination with one of the
foliowing browsers (in versions of which that are currently supported by their publishers):
Internet Explorer, Firefox, Safari and Chrome; and (b) Defendant fails to remedy the issue using
Reasonable Efforts within a reasonable period of time of not less than 90 days from receipt of the
accessibility consultant’s opinion. If the accessibility consultant believes that a reasonable time
using Reasonable Efforts to remedy the items found not to be usable is longer than 90 days, then
the Parties may agree on a longer time period without leave of Court so long as the extension is
documented in writing and executed by the Parties to this Consent Decree or their respective
counsel. If the accessibility consultant finds that a particular item found not to be usable cannot
be remedied using Reasonable Efforts, Defendant shall not be obligated to remedy that item.

17. Any notice or communication required or permitted to be given to the Parties
hereunder shall be given in writing by e-mail and by overnight express mail or United States first
class mail, addressed as follows:

For PLAINTIFF: Joseph H Mizrahi
COHEN & MIZRAHI LLP
300 Cadman Plaza West, 12th Floor

Brooklyn, NY 11201
Tel: 929.575.4175

Email: joseph@cml. legal

For DEFENDANT: Peter T. Shapiro, Esq.
LEWIS BRISBOIS BISGAARD & SMITH LLP

48 18-6702-1518.1 7

 
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 8 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 8 of 11

77 Water Street, Suite 2100

New York, NY 10005

Tel: 212-232-1322

Email: Peter.Shapiro@lewisbrisbois.com

ENFORCEMENT AND OTHER PROVISIONS

18. The interpretation and enforcement of this Consent Decree shall be governed by
the laws of the State of New York.

19. If any provision of this Consent Decree is determined to be invalid,
unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated
to reflect as nearly as possible and to the fullest extent permitted by applicable law its original
intent and shall not, in any event, affect any other provisions, all of which shall remain valid and
enforceable to the fullest extent permitted by applicable law.

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

20. The Parties to this Consent Decree expressly intend and agree that this Consent
Decree shall inure to the benefit of all persons with vision disabtlities as defined by the ADA,
including those who utilize a screen reader to access the Website, which disabled persons shall
constitute third-party beneficiaries to this Consent Decree, but it does not bind members of the
putative class identified in Plaintiff's Complaint as no class has been certified.

21. The signatories represent that they have the authority to bind the respective
parties, Plaintiff and Defendant to this Consent Decree.

CONSENT DECREE HAS BEEN READ

4818-6702-1518.1 &
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 9 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 9 of 11

22. This Consent Decree has been carefully read by each of the Parties, and its

contents are known and understood by each of the Parties. This Consent Decree is signed freely

by each party executing it. The Parties each had an opportunity to consult with their counsel

prior to executing the Consent Decree.

Dated: 10-26-2020

Dated: 10/27/2020

APPROVED AS TO FORM AND CONTENT:

Dated: 10-26-2020

Dated: 10/27/2020

4818-6702-1518.]

PLAINTIFF

 

 

 

 

 

 

 

DEFENDANT
By: Me
Shyrah Maurer
‘ President
Title:
PLAINTIFF'S LAWYERS
py, <=
Joseph H Mizrahi

300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11201
Tel: 929.575.4175

Email: joseph@cml. legal
DEFENDANT’S LAWYERS

By: /s/ Peter T. Shapiro
Peter T. Shapiro, Esq.

LEWIS BRISBOIS BISGAARD &
SMITH LLP

77 Water Street, Suite 2100

New York, NY 10005
212-232-1322
Peter.Shapiro@lewisbrisbois.com

 
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 10 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 10 of 11

4818-6702-1518.! 10
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 11 of 12
Case 1:20-cv-04578-OTW Document 33-1 Filed 11/11/20 Page 11 of 11

COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE
THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and having
reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:

1) This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 12188;
2) The provisions of this Consent Decree shail be binding upon the Parties;
3) This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other
pleading in this Action, nor does it constitute any finding of liability against Defendant;

aéles: and

 

4)

5) This Consent Decree shall be deemed as adjudicating, once and for all, the merits
of each and every claim, matter, and issue that was alleged, or could have been alleged by
Plaintiff in the Action based on, or arising out of, or in connection with, the allegations in the
Complaint.

NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically
adopts it and makes it an Order of the Court.

SO ORDERED:

Nov. 13, 9DA0

 

 

4818-6702-1518.1 il

 
Case 1:20-cv-04578-OTW Document 34 Filed 11/13/20 Page 12 of 12
